      Case 5:18-cr-00026 Document 549 Filed 05/31/19 Page 1 of 1 PageID #: 2256



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
         Plaintiff,                              )
                                                 )
vs.                                              )        CRIMINAL NO.: 5:18-cr-00026-3
                                                 )
JOSHUA RADCLIFFE,                                )
                                                 )
         Defendant.                              )


                                           ORDER

         For reasons apparent to the Court, the Motion filed by Defendant (ECF No. 548) is

GRANTED and the Clerk is requested to SEAL the document submitted as an attachment (ECF

No. 548-1). The Clerk is further requested to send a copy of this Order to counsel of record.

         ENTERED: May 31, 2019.
